

116 S2952 IS: National Heritage Areas Reauthorization Act of 2019
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2952IN THE SENATE OF THE UNITED STATESNovember 21, 2019Mr. Brown (for himself, Mr. Portman, Mr. Schumer, Mrs. Gillibrand, Mr. Casey, Mr. Markey, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo reauthorize certain National Heritage Areas, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Heritage Areas Reauthorization Act of 2019.
		2.Authorization of appropriations for The Last Green Valley National Heritage Corridor and the Erie
			 Canalway National Heritage Corridor
 (a)Authorization of appropriations for The Last Green Valley National Heritage CorridorSection 109(a) of the Quinebaug and Shetucket Rivers Valley National Heritage Corridor Act of 1994 (54 U.S.C. 320101 note; Public Law 103–449; 108 Stat. 4756; 113 Stat. 1729; 123 Stat. 1292) is amended by striking $15,000,000 and inserting $17,000,000.
 (b)Authorization of appropriations for the Erie Canalway National Heritage CorridorSection 810(a)(1) of the Erie Canalway National Heritage Corridor Act (54 U.S.C. 320101 note; Public Law 106–554; 114 Stat. 2763A–303; 131 Stat. 461) is amended by striking $12,000,000 and inserting $14,000,000.
			3.Reauthorization of National Aviation Heritage Area and the Oil Region National Heritage Area
 (a)Reauthorization of the National Aviation Heritage AreaSection 512 of the National Aviation Heritage Area Act (54 U.S.C. 320101 note; Public Law 108–447; 118 Stat. 3367) is amended by striking on the date that is 15 years after the date that funds are first made available for this title and inserting on October 1, 2022.
 (b)Reauthorization of the Oil Region National Heritage AreaSection 608 of the Oil Region National Heritage Area Act (54 U.S.C. 320101 note; Public Law 108–447; 118 Stat. 3372) is amended by striking the expiration of the 15-year period beginning on the date that funds are first made available for this title and inserting September 30, 2022.